 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11   GARLAND A. JONES,                                  Case No.: 3:19-cv-1340-LAB-JLB
     CDCR #F-47928,
12
                                       Plaintiff,       ORDER:
13
                         v.                             (1) DENYING MOTION TO
14
                                                        PROCEED IN FORMA PAUPERIS
15                                                      AS BARRED BY 28 U.S.C. § 1915(g)
     CAMPOS, Correctional Officer,                      [ECF Doc. No. 2]; AND
16
                                     Defendant.
17                                                      (2) DISMISSING CIVIL ACTION
                                                        WITHOUT PREJUDICE FOR
18
                                                        FAILURE TO PAY FILING FEE
19                                                      REQUIRED BY 28 U.S.C. § 1914(a);
20
21         On July 18, 2019, Plaintiff, Garland A. Jones, a state inmate currently incarcerated
22   at the Richard J. Donovan Correctional Facility (“RJD”) located in San Diego, California,
23   filed a civil rights Complaint (“Compl.”) pursuant to 42 U.S.C. § 1983. (ECF Doc. No.
24   1.) Plaintiff has also filed a Motion to Proceed In Forma Pauperis (“IFP”) (ECF Doc.
25   No. 2).
26   ///
27   ///
28                                                  1
                                                                              3:19-cv-1340-LAB-JLB
 1   I.    Motions to Proceed IFP
 2         “All persons, not just prisoners, may seek IFP status.” Moore v. Maricopa County
 3   Sheriff’s Office, 657 F.3d 890, 892 (9th Cir. 2011). Prisoners like Plaintiff, however,
 4   “face an additional hurdle.” Id. In addition to requiring prisoners to “pay the full amount
 5   of a filing fee,” in “increments” as provided by 28 U.S.C. § 1915(a)(3)(b), Williams v.
 6   Paramo, 775 F.3d 1182, 1185 (9th Cir. 2015), the Prison Litigation Reform Act
 7   (“PLRA”) amended section 1915 to preclude the privilege to proceed IFP:
 8                 . . . if [a] prisoner has, on 3 or more prior occasions, while incarcerated or
                   detained in any facility, brought an action or appeal in a court of the United
 9
                   States that was dismissed on the grounds that it is frivolous, malicious, or
10                 fails to state a claim upon which relief can be granted, unless the prisoner is
                   under imminent danger of serious physical injury.
11
12   28 U.S.C. § 1915(g). “This subdivision is commonly known as the ‘three strikes’
13   provision.” Andrews v. King, 398 F.3d 1113, 1116 n.1 (9th Cir. 2005) (hereafter
14   “Andrews”).
15         “Pursuant to § 1915(g), a prisoner with three strikes or more cannot proceed IFP.”
16   Id.; see also Andrews v. Cervantes, 493 F.3d 1047, 1052 (9th Cir. 2007) (hereafter
17   “Cervantes”) (under the PLRA, “[p]risoners who have repeatedly brought unsuccessful
18   suits may entirely be barred from IFP status under the three strikes rule[.]”). The
19   objective of the PLRA is to further “the congressional goal of reducing frivolous prisoner
20   litigation in federal court.” Tierney v. Kupers, 128 F.3d 1310, 1312 (9th Cir. 1997).
21   “[S]ection 1915(g)’s cap on prior dismissed claims applies to claims dismissed both
22   before and after the statute’s effective date.” Id. at 1311.
23         “Strikes are prior cases or appeals, brought while the plaintiff was a prisoner,
24   which were dismissed on the ground that they were frivolous, malicious, or failed to state
25   a claim,” Andrews, 398 F.3d at 1116 n.1 (internal quotations omitted), “even if the
26   district court styles such dismissal as a denial of the prisoner’s application to file the
27   action without prepayment of the full filing fee.” O’Neal v. Price, 531 F.3d 1146, 1153
28                                                  2
                                                                                  3:19-cv-1340-LAB-JLB
 1   (9th Cir. 2008). Once a prisoner has accumulated three strikes, he is prohibited by section
 2   1915(g) from pursuing any other IFP action in federal court unless he can show he is
 3   facing “imminent danger of serious physical injury.” See 28 U.S.C. § 1915(g); Cervantes,
 4   493 F.3d at 1051-52 (noting § 1915(g)’s exception for IFP complaints which “make[] a
 5   plausible allegation that the prisoner faced ‘imminent danger of serious physical injury’
 6   at the time of filing.”).
 7   II.    Application to Plaintiff
 8          As an initial matter, the Court has carefully reviewed Plaintiff’s Complaint and has
 9   ascertained that it does not contain “plausible allegations” which suggest he “faced
10   ‘imminent danger of serious physical injury’ at the time of filing.” Cervantes, 493 F.3d at
11   1055 (quoting 28 U.S.C. § 1915(g)).
12          A court “‘may take notice of proceedings in other courts, both within and without
13   the federal judicial system, if those proceedings have a direct relation to matters at
14   issue.’” Bias v. Moynihan, 508 F.3d 1212, 1225 (9th Cir. 2007) (quoting Bennett v.
15   Medtronic, Inc., 285 F.3d 801, 803 n.2 (9th Cir. 2002)); see also United States ex rel.
16   Robinson Rancheria Citizens Council v. Borneo, Inc., 971 F.2d 244, 248 (9th Cir. 1992).
17          Thus, this Court takes judicial notice that Plaintiff, while incarcerated, has brought
18   at least three prior civil actions which have been dismissed on the grounds that they were
19   frivolous, malicious, or failed to state a claim upon which relief may be granted. See 28
20   U.S.C. § 1915(g).
21          They are:
22          1)     Jones v. Tolson, et al., Civil Case No. 1:15-cv-01037-MJS (PC) (E.D. Cal.
23          Sept. 14, 2015) (Order Dismissing Action with prejudice for failing to state a
24          claim) (strike one);
25          2)     Jones v. Tiscornia, et al., Civil Case No. 3:18-cv-00544-GPC-PCL (S.D.
26          Cal. July 30, 2018) (Order Dismissing Second Amended Complaint for failing to
27          state a claim) (strike two);
28                                                 3
                                                                                3:19-cv-1340-LAB-JLB
 1          3)    Jones v. Mailroom Officials, et al., Civil Case No. 1:17-cv-00281-LJO-SKO
 2          (E.D. Cal. Jan. 9, 2019) (Order Adopting Findings and Recommendation to
 3          Dismiss Second Amended Complaint for failure/inability to state a claim) (strike
 4          three).
 5          Accordingly, because Plaintiff has, while incarcerated, accumulated at least the
 6   three “strikes” permitted pursuant to § 1915(g), and he fails to make a “plausible
 7   allegation” that he faced imminent danger of serious physical injury at the time he filed
 8   his Complaint, he is not entitled to the privilege of proceeding IFP in this action. See
 9   Cervantes, 493 F.3d at 1055; Rodriguez, 169 F.3d at 1180 (finding that 28 U.S.C.
10   § 1915(g) “does not prevent all prisoners from accessing the courts; it only precludes
11   prisoners with a history of abusing the legal system from continuing to abuse it while
12   enjoying IFP status”); see also Franklin v. Murphy, 745 F.2d 1221, 1231 (9th Cir. 1984)
13   (“[C]ourt permission to proceed IFP is itself a matter of privilege and not right.”).
14   III.   Conclusion and Order
15          For the reasons set forth above, the Court hereby:
16          (1)   DENIES Plaintiff’s Motion to Proceed IFP (ECF Doc. No. 2) as barred by
17   28 U.S.C. § 1915(g);
18          (2)   DISMISSES this civil action sua sponte without prejudice for failing to
19   prepay the $400 civil and administrative filing fees required by 28 U.S.C. § 1914(a).
20          The Clerk shall close the file.
21          IT IS SO ORDERED.
22
23
     Dated: July 29, 2019
24                                               Hon. Larry Alan Burns
25                                               Chief United States District Judge

26
27
28                                                 4
                                                                                3:19-cv-1340-LAB-JLB
